713 N.W.2d 774 (2006)
475 Mich. 860
Janet A. SHAW, a/k/a Janet S. Rose, Plaintiff-Appellant,
v.
Douglas C. SHAW, Defendant-Appellee.
Docket No. 130317. COA No. 265502.
Supreme Court of Michigan.
May 24, 2006.
On order of the Court, the application for leave to appeal the November 4, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
*775 MARILYN J. KELLY, J., would remand this case to the Court of Appeals for consideration as on leave granted.